MILLER, Presiding Judge,
concurring in part and dissenting in part.
I concur with the majority’s opinion to reverse the trial court’s dismissal of Richards’s claims against D. R. Horton, Inc., because he does in fact have standing to raise these claims. I respectfully dissent from the majority’s conclusion that we affirm the trial court’s dismissal of Richards’s claims against the other defendants. While I agree with Judge McFadden that the trial court’s order should be reversed with respect to Richards’s claims against the additional defendants, I write separately because I would reverse on this point for a different reason and remand with instructions.
As noted by the majority, a cause of action arising before the filing of a bankruptcy petition is the property of the Chapter 7 bankruptcy estate, “and only the trustee in bankruptcy has standing to pursue it.” (Citation and punctuation omitted.) Parker v. Wendy’s Inti., 365 F3d 1268, 1272 (II) (11th Cir. 2004); see also Baillie Lumber Co. v. Thompson, 391 F3d 1315, 1319 (II) (11th Cir. 2004) (providing that a debtor’s assets include potential legal causes of action). The failure to *776list an interest on a bankruptcy schedule leaves that interest in the bankruptcy estate until it has been either administered or abandoned by the trustee. See Parker, supra, 365 F3d at 1272 (II). Therefore, the trustee is the proper party in interest and has exclusive standing to prosecute Richards’s undisclosed causes of action. Id.; see also Gingold v. Allen, 272 Ga. App. 653, 654 (613 SE2d 173) (2005).
“Nevertheless, when an action is not prosecuted by the real party in interest, the trial court should not dismiss the action until a reasonable time has been allowed after obj ection for ratification of commencement of the action by, or joinder or substitution of, the real party in interest.” (Citations and punctuation omitted.) Gingold, supra, 272 Ga. App. at 656; see also OCGA § 9-11-17 (a). In circumstances similar to those presented in the instant appeal, we remanded a case to the trial court with instructions to allow the plaintiff “a reasonable amount of time to take affirmative steps in the bankruptcy court to either secure an abandonment by the bankruptcy trustee or to substitute the trustee as the plaintiff.” Gingold, supra, 272 Ga. App. at 656. Indeed, Richards may return to bankruptcy court for a reopening of his bankruptcy case in order to add the undisclosed claims.5 See In re Upshur, 317 BR 446, 450, 452 (Bankr. N.D. Ga. 2004). The bankruptcy court would be authorized to reopen the case and appoint a trustee to administer or abandon Richards’s undisclosed claims. See id. at 451 (providing that bankruptcy courts have “a duty to reopen the [bankruptcy] estate whenever there is proof that it has not been fully administered”). Unless these undisclosed claims are administered or abandoned to Richards, however, the trustee retains the exclusive right to prosecute those claims. See Parker, supra, 365 F3d at 1272 (II).
Although I agree with Judge McFadden that we should remand the case, I would not do so for the purpose of having the trial court determine whether Richards sufficiently apprised the trustee of his *777additional claims or had a motive to conceal them. This misses the point that only the bankruptcy trustee has standing to pursue the undisclosed claims, and Richards does not. Whether judicial estoppel should apply is not relevant until the undisclosed claims have been administered or abandoned to Richards.6 See In re Upshur, supra, 317 BR at 454. To address any questions as to whether Richards acted in good faith, understood his disclosure obligations, or intentionally omitted the claim from his bankruptcy schedule is simply premature at this point. See id.; In re Phelps, 329 BR 904, 909 (Bankr. M.D. Ga. 2005).
Therefore, I conclude that the trial court’s order should be reversed in whole, and the case should be remanded with instructions for the trial court to “give [Richards] a reasonable amount of time to take affirmative steps in the bankruptcy court to either secure an abandonment by the bankruptcy trustee or to substitute the trustee as the plaintiff.” Gingold, supra, 272 Ga. App. at 656.

 Although the majority notes that Richards has unsuccessfully attempted to reopen his bankruptcy case, it does not appear that he did so for the purposes of adding the undisclosed causes of action against the subcontractors and the insurance company. Richards’s motion to reopen was not included in the record before us, but the bankruptcy court’s order denying his motion makes no mention of whether Richards sought to add the undisclosed claims relating to the subcontractors and the insurance company. Rather, the bankruptcy court’s order shows that Richards filed the motion to reopen for the purpose of obtaining an order of abandonment as to his claims against D. R. Horton. The bankruptcy judge declined to reopen the bankruptcy case, finding that Richards’s claims against D. R. Horton were abandoned to him by operation of law when his bankruptcy case was closed, as this cause of action was listed in his bankruptcy schedule. See 11 USC § 554 (c). In other words, the motion to reopen to pursue an order of abandonment was unnecessary because Richards’s claims against D. R. Horton had already been abandoned to him.


 Judicial estoppel would not apply to the trustee in the event the trustee was substituted as the plaintiff in this case. See Parker, supra, 365 F3d at 1272 (II) (holding that trustee cannot be judicially estopped from prosecuting debtor’s undisclosed claims).